Case 5:19-cv-05217-PKH Document 40               Filed 02/09/21 Page 1 of 1 PageID #: 158




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

THOMAS REYNOLDS                                                                      PLAINTIFF

v.                                   No. 5:19-CV-05217

SILOAM SPRINGS COUNTRY CLUB, INC.;
THE COURSE AT SAGER’S CROSSING, LLC;
and JONATHAN SELF                                                                DEFENDANTS

                                         JUDGMENT

       Pursuant to the order entered in this case on this date and the settlement agreement entered

into by the parties, Plaintiff Thomas Reynolds shall have $6,394.08 as a stipulated judgment,

comprising $3,197.04 in unpaid wages and $3,197.04 in liquidated damages, from Defendants

Siloam Springs Country Club, Inc., The Course at Sager’s Crossing, LLC, and Jonathan Self, and

this matter is DISMISSED WITH PREJUDICE.

       IT IS SO ADJUDGED this 9th day of February, 2021.


                                                            /s/P. K. Holmes, ΙΙΙ
                                                            P.K. HOLMES, III
                                                            U.S. DISTRICT JUDGE
